INGRAHAM, First Judge.
The plaintiff has recovered against the defendants for commissions on the sale of real estate as a broker. To enable the plaintiff to recover, he should show an employment by the defendants, and his agency in effecting the sale. Upon the latter point there is no dispute; but the defendants appeal'on the ground that there is no proof of such employment. The evidence relied on to establish this fact consisted of the evidence of only one witness. His testimony being uncontradicted, it became a matter of law whether the facts sworn to showed such agency. I am of the opinion they did not, and that the judgment is therefore erroneous. The only facts in evidence are, the sale by the plaintiff, the drawing of the contract in the plaintiff’s office, the defendants’ presence at the time, and their signing of the contract, and the statement of defendants that the plaintiff must get his commission's out of the purchaser. I do *425not see in these facts anything to warrant the conclusion that the defendants ever employed the plaintiff. Their presence and signature to the contract drawn by the plaintiff are not inconsistent with the supposition that plaintiff-was agent for the defendants, and the caution shown by the defendants as to the payment oi the commission, and the testimony 'of the purchaser that he left it with the plaintiff to get the lots at a certain price, with the attempt on the defendants to reduce their price to a sum proposed by the purchaser, rather show an agency for the purchaser than the defendants. Attempting to reduce the defendants’ price for the benefit of the purchaser is inconsistent with the duty the plaintiff owed to the vendor if he was his agent, while the whole-evidence is perfectly consistent with the supposition that 1^ plaintiff acted as agent for the defendants.
Judgment reversed.